PER CURIAM.
This is a petition for leave to file an application for a writ of-prohibition directed to the Hon. James C. Wilson, Judge of the Northern District of Texas, Glenn Smith, referee in bankruptcy for the same district, and Walter A. Todd, trustee of the bankrupt estate of Harry W. Elliott. It appears the bankrupt surrendered as part of his estate his interests in a number of oil leases in the East Texas Oil Field. He had transferred his interests in these leases to two syndicates, had divided them into 150,000 separate parts and had sold them to the public at $10 per fractional part. Petitioners claim to own some 217 of these fractional “interests.” The referee issued an order to show cause why the assets should not be liquidated and the estate closed. Petitioners sought to intervene in the case, for themselves and all others similarly situated, to oppose the closing of the estate, contending that some producing wells had been brought in and the property should be turned over to the interest holders. No other interest holders joined them. Leave to intervene was denied and an appeal was taken to this court, where it is now pending and will be heard in due course. Whatever rights petitioners may have are protected by the appeal.
On the authority of In re Cohen et al., 5 Cir., 107 F.2d 881, the petition is denied.